

116 S1769 IS: Offshore Wind Jobs and Opportunity Act
U.S. Senate
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1769IN THE SENATE OF THE UNITED STATESJune 10, 2019Mr. Markey (for himself, Ms. Collins, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to establish an offshore wind career training grant program, and
 for other purposes.1.Short titleThis Act may be cited as the Offshore Wind Jobs and Opportunity Act.2.Offshore wind career training grant program(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Energy and Natural Resources of the Senate;(B)the Committee on Commerce, Science, and Transportation of the Senate;(C)the Committee on Energy and Commerce of the House of Representatives; and(D)the Committee on Natural Resources of the House of Representatives.(2)Community collegeThe term community college has the meaning given the term junior or community college in section 312 of the Higher Education Act of 1965 (20 U.S.C. 1058).(3)Dislocated workerThe term dislocated worker has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(4)Eligible entityThe term eligible entity means an entity that is—(A)an institution of higher education; or(B)a labor organization.(5)Grant programThe term grant program means the grant program established under subsection (d).(6)GranteeThe term grantee means an eligible entity that has received a grant under this section.(7)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(9)Lead applicantThe term lead applicant means the eligible entity that is primarily responsible for the preparation, conduct, and administration of the project for which a grant is awarded under this section.(10)SecretaryThe term Secretary means the Secretary of Energy.(11)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.(b)Identification of educational and career training needsNot later than 120 days after the date of enactment of this Act, the Secretary, in consultation with representatives from the offshore wind industry, eligible entities, including eligible entities that are community colleges, State and local governments, labor organizations, ports, and nonprofit organizations, shall identify the educational and career training needs with respect to the offshore wind industry, including needs relating to manufacturing, construction, installation, operation, engineering training and education, and maintenance activities with respect to the offshore wind industry.(c)GuidelinesNot later than 1 year after the date of enactment of this Act, the Secretary shall—(1)issue guidelines for the submission of grant proposals under this section, which shall include a list of the educational and career training needs identified under subsection (b); and(2)publish and maintain the guidelines described in paragraph (1) on a public website of the Secretary.(d)Establishment of grant programNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a grant program under which the Secretary may award offshore wind career training grants to eligible entities for the purpose of developing, offering, or improving educational or career training programs that provide individuals who are enrolled in those programs with skills that are necessary for employment in the offshore wind industry.(e)Allocation of grants(1)Limitation on grant quantity and sizeIn carrying out this section, the Secretary may not award to an eligible entity—(A)more than 1 grant for which the eligible entity is the lead applicant; or(B)a grant that is in an amount that is more than $2,500,000.(2)Allocation to community collegesThe Secretary shall ensure that, in a fiscal year, not less than 25 percent of the total amount that the Secretary awards in grants under this section is awarded to eligible entities that are community colleges.(f)PartnershipsAn eligible entity seeking to receive a grant under this section may partner with 1 or more of the following:(1)Another eligible entity, including an eligible entity that is a community college.(2)A State or local government.(3)A nonprofit organization.(g)Use of grantAn eligible entity may use a grant awarded under this section to carry out—(1)occupational skills training, including curriculum development, on-the-job training, safety and health training, and classroom training;(2)incumbent worker and career ladder training and retraining, including skill upgrading and transitional job strategizing;(3)individual referral and tuition assistance for a training program offered by a nonprofit organization through which an individual may attain a recognized postsecondary credential (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));(4)customized training in conjunction with an existing registered apprenticeship program, internship, or labor-management partnership; and(5)other activities that the Secretary determines meet the purposes of this section.(h)Submission procedure for grant proposalsAn eligible entity seeking to receive a grant under this section shall submit a grant proposal to the Secretary at such time, in such manner, and, in accordance with the guidelines issued under subsection (c)(1), containing such information as the Secretary may require.(i)Criteria for award of grants(1)In generalSubject to the availability of appropriations, the Secretary may award a grant under this section only after an evaluation of—(A)the merits of the grant proposal with respect to the grant;(B)the likely employment opportunities available to individuals who complete the educational or career training program that the eligible entity applying for the grant proposes to develop, offer, or improve;(C)prior demand for educational or career training programs in the community served by the eligible entity applying for the grant; and(D)the availability and capacity of existing educational or career training programs in the community described in subparagraph (C) to meet future demand for the educational or career training programs.(2)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that—(A)are—(i)institutions of higher education that have formed partnerships with labor organizations; or(ii)labor organizations that have formed partnerships with institutions of higher education;(B)have entered into a memorandum of understanding with an employer in the offshore wind industry to foster workforce development; or(C)will use the grant funds to assist individuals who are—(i)dislocated workers, with a focus on workers displaced from the offshore oil and gas, onshore fossil fuel, nuclear energy, or fishing industry;(ii)veterans, members of the reserve components of the Armed Forces, or former members of those reserve components; or(iii)individuals with a barrier to employment.(j)Matching requirementsA grant awarded under this section may not be used to satisfy any non-Federal funds matching requirement under any other provision of law.(k)Grantee data collection(1)In generalA grantee shall collect and report to the Secretary on an annual basis the following information regarding the educational or career training program for which the grantee receives a grant under this section:(A)The number of participants in the educational or career training program (referred to in this subsection as participants).(B)The services received in that program by the participants, including a description of training, educational, and supportive services.(C)The rate of job placement of participants in the offshore wind industry or related fields that have completed the educational or career training program.(D)The rate at which participants are retained in positions of employment 1 year after the date on which the participant has completed the program.(l)Reporting requirements(1)Initial reportNot later than 18 months after the date on which the grant program is established, the Secretary shall submit to the appropriate committees of Congress an initial report describing the results of the grant program, including a description of—(A)the grantees that were awarded a grant under this section; and(B)the activities for which the grantees described in subparagraph (A) used a grant awarded under this section.(2)Additional reportsNot later than 2 years after the date on which the initial report is submitted under paragraph (1), and every 2 years thereafter, the Secretary shall submit to the appropriate committees of Congress a report describing the results of the grant program for the 2-year period preceding the report.(m)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2020 through 2024.